DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from application 12506839, filed 07/21/2009.

Status of Claims
	Claims 1-33 are pending.
	Claims 1-19 and 27 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Species I, L, O, P, and R in the reply filed on 12/16/2021 is acknowledged.

Specification
The previous objection to the disclosure has been withdrawn in response to the applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell US 2009/0125107 A1 in view of Firmin et al (Firmin) USPN 6,210,439 B1.  
	Maxwell discloses the invention substantially as claimed being a medical implant comprising a rectangular sheet of biocompatible material 18/20 comprising first and second edges parallel to the long axis, third and fourth edges parallel to a vertical axis (Figure 24 embodiment in the top left corner), a set of perforations comprising 46 formed by first and second offset but parallel rows (Figure 24 embodiment in the top left corner) and a breast implant 12 (Figure 1).  However, Maxwell does not disclose the rows form an arcuate pattern or the size/spacing of the perforations.
	Firmin teaches the use of a biocompatible sheet for used in breast surgery comprising a plurality of parallel rows of perforations that follow an arcuate pattern in the same field of endeavor for the purpose of permitting the sheet to better adapt to the curved shape of breasts.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rows of Maxwell to maintain their offset/parallel configuration but to form it along an arcuate path as taught by Firmin in order to better flex and mold to the curved shape of the breast implant and surrounding tissues.  
	In regards to claims 29-32, the prior art of record fails to teach the specific spacing and perforation dimensions claimed.  However, the applicant has failed to provide an essential or novel aspect to these specific dimensions/ranges.  Accordingly, it would have been obvious to one of ordinary skill in the art that these ranges are a mere optimization of values.  The identified spacing and perforation dimensions will give the sheet the ability to readily flex to match the shape of the implant and surrounding tissue, while maintaining durability and preventing rips or tears.  Therefore, it would have been obvious at the time the invention was made to provide 2-6mm of spacing between the rows and to form the perforations with 4-8mm length.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. The applicant argues that Firmin fails to teach a set or perforations in an arcuate pattern.  This is not persuasive because as confirmed by the applicant, the implant of Firmin is a mesh.  A mesh is defined by having a plurality of openings.  Additionally the mesh openings are abundantly clear from a brief review of each figure of Firmin.  Specifically Figure 3 clearly shows the mesh completely covered in openings (small squares) that clearly follow an arcuate pattern parallel to the outer edge of the implant.  The applicant further argues that the examiner’s motivation to modify Maxwell is largely irrelevant because it is already flexible.  This is not persuasive because the teaching of Firmin would provide improved flexibility that matches the implant shape and site. Providing the perforations in a shape that matches a desired bending shape is old and well known in the art.  The matching shapes will allow for more precise bending and a more exact fit.  This will help the implant resist forming any ridges and unwanted bulges.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774